Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on January 16, 2020, has been made of record and entered.  Claims 8 and 16 have been canceled; no new claims have been added.  
Claims 1-7, 9-15, 17, and 18 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on January 16, 2020.

Suggested Claim Amendments
	The Examiner respectfully suggests that line 2 of claim 4 be amended to recite “wherein the volatile solvent”; see line 2 of claim 3.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2016-0029475, Applicants’ submitted art).
An English translation of this reference is provided, and will be referred to herewith.
Regarding claims 17 and 18, Kim et al. teach a carbon nanotube filled with sulfur in an inner space therein (Abstract; “sulfur-carbon composite”).  Kim et al. further teach that the sulfur present in said inner space is in monoclinic form (“β-monoclinic”); see pages 9, 10, 12, and 13 of Kim et al.
Kim et al. do not explicitly teach or suggest the limitations of Applicants’ claims 17 and 18 regarding the proportion of monoclinic sulfur contained in the carbon nanotube filled with sulfur.  However, because Kim et al. teach a carbon nanotube filled with sulfur that structurally reads upon Applicants’ claimed “sulfur-carbon composite”, the skilled artisan would have been motivated to reasonably expect the amount of monoclinic sulfur present in the carbon nanotube filled with sulfur, as disclosed by Kim et al., to be at most 100% (i.e., at most 100% of the molar ratio of sulfur is in monoclinic form), based on the total molar ratio of the sulfur, absent the showing of convincing evidence to the contrary.

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest Applicants’ claimed methods for preparing a sulfur-carbon composite, wherein a porous carbon material is (a) stirred in a solvent mixture comprising a carbonate compound and a volatile solvent or (b) mixed with sulfur in a solvent mixture comprising a volatile solvent, followed by drying and by depositing the sulfur on a portion of a surface of and inside a portion of pores of the porous carbon material by subjecting the respectively resultant mixtures to a heat melting method.
Exemplary prior art includes:
Choi et al. (JP 2004-119367), which teaches the preparation of a sulfur-conductive agent complex comprising sulfur particles, on the surface of which conductive agent are stuck (Abstract, paragraphs [0018]).  Examples of the conductive agent include those recited in Applicants’ claims 3 and 11 (paragraphs [0020], [0053]).  Although this reference teaches the feasibility in employing a solvent (e.g., ethanol), during the preparation of the complex (paragraph [0057]), this reference does not teach or suggest the employment of a carbonate compound during said preparation.  Rather, ethylene carbonate and propylene carbonate are disclosed as exemplary organic solvents in a liquid phase electrolyte (paragraphs [0077]-[0078]).
Jin et al. (CN 11 1065600), which teaches the preparation of a sulfur-carbon composite material, wherein a porous carbon material is mixed with a carbonic ester compound, dried, and mixed with sulfur, wherein the sulfur is deposited via hot melting (Abstract).  Jin et al. has a publication date of April 24, 2020, which is after the filing date of the instant application (January 16, 2020), as well as after both the national stage entry date and of the foreign priority date of the instant application (October 29, 2018, and October 30, 2017, respectively).
Kim et al. (WO 2017/047998; English translation provided), which teaches a cathode active material comprising a sulfur-carbon composite and preparation thereof, wherein sulfur particles and carbon particles are mixed, followed by performing ball milling.  While Kim et al. teach the employment of elemental sulfur and carbon particles reading upon that recited in Applicants’ claims 3 and 11, and further teach a weight ratio of sulfur particles and carbon particles comparable to that recited in claims 7 and 15, this reference defines the sulfur-carbon composite as carbon particles surrounding the surface of the carbon particles (claim 4 therein; page 4, lines 140-141; page 6, lines 208-217), which is opposite of Applicants’ claim limitation "sulfur on a portion of a surface of and inside a portion of pores of the porous carbon material".  Further, Kim et al. teach (1) ethanol and tetrahydrofuran as exemplary solvents in the formation of a positive electrode active material, wherein a positive electrode material, a conductive material, and a binder are mixed in an organic solvent, followed by applying the mixture to a positive electrode current collector (paragraph bridging pages 8 and 9 of the translation), and (2) tetrahydrofuran, dimethyl carbonate (methylene carbonate), diethyl carbonate (ethylene carbonate), and dipropyl carbonate (propylene carbonate) as exemplary solvents as a component in an electrolyte (page 10, lines 394-405).
Liang et al. (U. S. Patent Publication No.2011/0052998), which teaches a sulfur-carbon composite and its preparation, wherein the composite comprises a bimodal porous carbon having mesopores and micropores, and elemental sulfur contained in at least a portion of the micropores (Abstract; paragraph [0012]).  The composite is prepared by impregnating the bimodal porous carbon with a solution of elemental sulfur.  The elemental sulfur, which may be crystalline (e.g., of a monoclinic space group), is dissolved in a solvent, examples of which include benzene, toluene, and carbon disulfide (paragraph [0059]).  Following impregnation, the sulfur-impregnated carbon is dried; an annealing step can be performed afterwards (paragraphs [0061]-[0062]).  Liang et al. do not teach or suggest the employment of a carbonate compound in the aforementioned preparation, as recited in Applicants’ claims.  Rather, said carbonate compounds are employed as solvent in a liquid electrolyte medium (paragraph [0048]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        June 7, 2022